Citation Nr: 9911212	
Decision Date: 04/26/99    Archive Date: 05/06/99

DOCKET NO.  97-00 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

D. M. Casula, Associate Counsel 

INTRODUCTION

The veteran had active service from August 1963 to August 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 1996 rating decision of the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) which denied service connection for bilateral 
hearing loss and bilateral ear infections.  

In March 1998 the Board denied service connection for 
bilateral ear infections, and remanded the issue of service 
connection for bilateral hearing loss for further evidentiary 
development.  The requested development has been 
accomplished.  The Board also notes that in May 1997 the 
veteran filed a claim for service connection for tinnitus and 
by May 1997 rating action the RO denied service connection 
for tinnitus.  In July 1997 the veteran's representative 
filed a notice of disagreement on behalf of the veteran, and 
in September 1997 the RO issued a statement of the case.  The 
record reflects that the veteran did not file a substantive 
appeal (Form 9 or equivalent); hence, this issue is not in 
appellate status and will not be addressed herein.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A hearing loss disability for VA purposes was not 
manifest in service.  

3.  There is no competent evidence to show that the veteran's 
current hearing loss disability is due to acoustic trauma in 
service or is otherwise related to service.



CONCLUSION OF LAW

The claim of entitlement to service connection for bilateral 
hearing loss is not well-grounded.  38 U.S.C.A. §§  1110, 
5107(a), 7104 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(d) 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records are negative for complaint, 
treatment, or diagnosis of hearing loss.  On the veteran's 
pre-induction examination in March 1963, a whispered voice 
test showed that his hearing was 15/15 bilaterally.  On the 
veteran's separation examination in June 1965 a spoken voice 
test showed that his hearing was 15/15 bilaterally.  The 
examination in June 1965 included an audiometry that revealed 
puretone thresholds, in decibels, as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
10 (20)
/
5 (10)
LEFT
10 (25)
10 (20)
10 (20)
/
10 (15)

(The American Standards Association (ASA) measurement units 
for hearing acuity in effect in June 1965 have been converted 
to the International Standards Organization (ISO) units now 
in effect.  The converted ISO figures are shown in 
parentheses)  

In July 1996 the veteran filed a claim for service connection 
for "bilateral hearing loss due to ear infections and 
exposure to loud noise while on active duty".

A June 1996 VA medical center (VAMC) treatment record showed 
that the veteran reported a "history of sensorineural 
hearing loss (30 decibels)," and indicated he wore a hearing 
aid in the right ear.  The impression was mild sensorineural 
hearing loss.  There was no mention of the etiology.

In May 1997 the veteran testified at a personal hearing at 
the RO that when he entered service he had no problems with 
hearing loss.  He did not remember having a hearing 
examination at discharge.  He testified that he was not aware 
of any hearing loss at the time of his discharge from 
service.  He claimed that the hearing loss was gradual, and 
became more evident to him and his boss at work as time went 
on.  He had to get an amplifier when he started to have 
trouble with the telephone, but could not use the amplifier 
with his hearing aid.  He had a hearing aid for the right 
ear, and needed to get one for the left ear, but could not 
afford it.  He indicated that he was not able to go out and 
get a job because he was limited with anything that required 
him to hear very well.  He claimed that he had not been 
exposed to acoustic trauma while he worked for the railroad, 
as it had been all office work.  He reported that during 
service the only time he was near loud noises was when he 
underwent periodic qualifying with the rifle.  He testified 
that he worked for the railroad for 26 years and took annual 
physicals, but hearing tests were not required until after 
1985, and were only for people coming in as mechanics, 
electricians, and people going to work in the shop area.  
After audiological testing for work in August 1995, he was 
restricted from the shop area.  He was also restricted from 
areas where there was moving equipment or a track area.  He 
was scheduled for a hearing test because he worked in the 
mass mechanics office and it was not far from where trains 
were serviced.  He was first prescribed a hearing aid in 
1994, and indicated he had not seen a doctor for hearing 
problems prior to that time.  He first received treatment at 
the VA for ear problems in 1996.  

A report of audiological testing done in August 1995, by T.K. 
Group, Inc., showed that the veteran's hearing was tested in 
connection with the hearing conservation program of Norfolk 
Southern Railway Company.  Audiometry revealed that the 
veteran had hearing loss of 40 decibels or more at several 
frequencies in each ear.  It was noted that he had a change 
in hearing in one or both ears at some tones, and would be 
monitored by the consultant and compared to future hearing 
evaluations.  

Private treatment records dated from July 1994 to September 
1996 showed that the veteran was treated for hearing loss.  
In July 1994 he reported that he was chief clerk to the 
master mechanic.  He also reported that he was in the 
military in France and reported "no noise (office)".  He 
was loaned a hearing aid for the right ear.  

Reports of audiological testing at ENT Hearing Services, 
dated from July 1994 to July 1996 are of record.  No 
interpretation of the findings is included.  

A report of audiological testing at the Lewis Gale Clinic in 
March 1997 showed that the veteran had hearing loss.  The 
etiology was not mentioned.  

In a July 1997 letter to Congressman Goodlatte, the veteran 
reported that prior to his discharge from service, he did not 
realize he had a hearing problem.  He claimed that as a 
civilian, he did not always hear what was being said to him 
during religious services, classes and meetings at the 
workplace, TV programs, musical lyrics, and telephone and 
family conversations.  He claimed that in 1985 he was tested 
by Norfolk Southern and it was determined that he had hearing 
loss, but at that time, he was not notified of the extent of 
hearing loss.  He reported that he was tested by Dr. Miller, 
who determined that he had a 30% loss in both ears.  He 
claimed he was not able to purchase hearing aids at that 
time, and was fitted for a right ear hearing aid for no 
charge.  He claimed he took an early retirement in October 
1995 from Norfolk Southern Railway Company due to hearing 
loss and other unrelated conditions.  

In a May 1998 letter, the RO notified the veteran of the need 
for any annual physical reports from Norfolk Southern 
Railway, and indicated that if the veteran could not provide 
such records, he should inform the RO as to where to write to 
obtain such records, as well as complete an authorization for 
release of this information.  The veteran did not respond to 
this request.  

On VA examination in August 1998, the veteran reported that 
his hearing loss was the same in each ear, and that he had 
difficulty hearing and understanding in less than ideal 
acoustic environments.  He reported that his family brought 
his hearing problems to his attention in 1975, but he did not 
seek treatment for his hearing until 1994.  The examiner 
noted that the veteran provided contradictory information 
regarding the onset of hearing problems.  He was a 
Quartermaster specialist in service and reported that the 
only hazardous noise to which he was exposed during his 
military service was during qualifying on the firing range.  
The examiner noted that the veteran was exposed to high 
levels of noise while working as a process finisher on metal 
parts at G.E., from 1965 to 1970, and was also exposed to 
noise in 1994 and 1995, his last two years with Norfolk 
Southern Railway, when his office was next to a "rip 
track".  The examiner referred to the August 1995 report 
from T.K. Group, Inc., which reported a change in the 
veteran's hearing.  The examiner noted that only one set of 
hearing thresholds were listed in the report, and that to 
determine if a change occurred, there must have been a 
previous hearing test for comparison.  The examiner believed 
that a change occurred in the veteran's hearing thresholds at 
some time after he was hired.  Audiometry showed pure tone 
thresholds of 40 decibels or higher at 4000 hertz in the 
right ear and at 3000 and 4000 hertz in the left ear.  The 
diagnoses were right ear hearing acuity within normal limits 
from 250 to 2000 hertz,  mild sensorineural hearing loss at 
3000 and 4000 hertz, and a moderately severe sensorineural 
hearing loss at 8000 hertz; and left ear hearing acuity that 
was within normal limits from 250 to 2000 hertz, with a 
moderate to moderately-severe sensorineural hearing loss from 
3000 to 8000 hertz.  

In additional comments, the examiner noted that comparison of 
the current findings to the June 1965 hearing test revealed 
hearing acuity which was more sensitive (i.e., better 
hearing) at 500 and 1000 hertz currently than it was in 1965, 
and that hearing at 2000 hertz showed no significant changes.  
The examiner noted that hearing acuity at 4000 hertz was now 
less sensitive (i.e., worse hearing) than it was in 1965.  
The examiner opined that the decrease in acuity in the high 
frequencies suggested one of four possibilities, all of which 
would have occurred after the veteran's discharge from 
service, including:  (1) further civilian (occupational or 
recreational) noise exposure, (2) aging, (3) ototoxic drug 
effects, or (4) inherited hearing loss/disorder.  The 
examiner reported that at the May 1997 hearing the veteran 
testified that he was unable to communicate without his 
hearing aid, but noted that the veteran was able to hear, 
understand, and respond appropriately to questions and 
instructions presented at normal conversational intensity 
during the two sessions during which audiometric data was 
collected for the report.  The examiner noted that the high 
frequency hearing loss would cause difficulty understanding a 
speaker at a significant distance away or in a noisy 
environment, but would not render him unable to communicate 
without amplification.  The examiner again noted the 
veteran's separation examination, which revealed normal 
hearing acuity at 4000 hertz, and his current results, which 
showed a normal moderately-severe hearing loss at 4000 hertz, 
and opined that this hearing loss was not caused by noise 
exposure in 1964 and 1965, but would have been caused by 
noise exposure after the 1965 hearing test, or by one of the 
other possibilities previously noted.  The examiner also 
noted that the fact that the hearing conservation report 
which indicated a change in hearing acuity in August 1995, 
and the fact that the veteran first sought treatment in 1994, 
would suggest his hearing loss began in the early 1990s.  The 
examiner concluded that the high frequency hearing loss was a 
result of some insult to the auditory system which occurred 
after the veteran's separation from service.

Analysis

The veteran contends that he has bilateral hearing loss as a 
result of ear infections and exposure to loud noises in 
service.  The threshold question in this case is whether the 
veteran has met his initial burden of presenting a well-
grounded claim, i.e., one that is plausible.  If he has not, 
then his claim must fail and there is no duty to assist him 
further in the development of the claim.  38 U.S.C.A. 
§ 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
As explained below, the Board finds that the veteran has not 
submitted evidence sufficient to establish a well-grounded, 
or plausible, claim of service connection for bilateral 
hearing loss.

Service connection is warranted for disability resulting from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110.  If a disability is not shown 
to be chronic during service, service connection may 
nevertheless be granted when there is postservice continuity 
of symptomatology.  38 C.F.R. § 3.303(b).  Service connection 
may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

The Court has held that, in general, a claim for service 
connection is well grounded when three elements are satisfied 
with competent evidence.  Caluza v. Brown, Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 
1996).  First, there must be competent medical evidence of a 
current disability (a medical diagnosis).  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992)  Second, there must be evidence 
of an occurrence or aggravation of a disease or injury 
incurred in service (lay or medical evidence). Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991); Layno v. Brown, 6 Vet. 
App. 465 (1994).  Third, there must be a nexus between the 
in-service injury or disease and the current disability 
(medical evidence or the legal presumption that certain 
disabilities manifest within certain periods are related to 
service).  Grottveit v. Brown, 5 Vet. App. 91, 93; Lathan v. 
Brown, 7 Vet. App. 359 (1995).  

Where the claim involves a question of medical diagnosis or 
medical causation, competent medical evidence to the effect 
that the claim is plausible or possible is required to 
establish a well-grounded claim.  Grottveit, Id.  Evidentiary 
assertions by the veteran must be accepted as true for the 
purposes of determining whether a claim is well-grounded, 
except where the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
causation or diagnosis cannot constitute evidence to render a 
claim well grounded under 38 U.S.C.A. § 5107(a) (West 1991); 
if no cognizable evidence is submitted to support a claim, 
the claim cannot be well grounded.  Grottveit, Id.; see also, 
Tirpak v. Derwinski, 2 Vet. App 609 (1992) (To be well-
grounded, a claim must be supported by evidence that suggests 
more than a purely speculative basis for an award of 
benefits; medical evidence is required, not just 
allegations).  

Claims for service connection for defective hearing are 
adjudicated in accordance with an additional regulation, 
38 C.F.R. §§3.385 (1998), which defines when a hearing 
deficit will be considered to be a disability for VA 
compensation purposes:  

For the purpose of applying the laws 
administered by VA, impaired hearing will 
be considered to be a disability when the 
auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, and 
4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least 
three of the frequencies 500, 1,000, 
2,000, 3,000, and 4,000 Hertz or 26 
decibels or greater; or when the speech 
recognition scores using the Maryland CNC 
Test are less than 94 percent.  

In applying § 3.385, the threshold for normal hearing is from 
0 to 20 decibels; higher threshold levels indicate some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 
(1993) (citing Current Medical Diagnosis & Treatment at 
110-11, Stephen A. Schroeder et al. Eds., 1998).  The level 
of hearing deficit required to establish a hearing loss 
disability for VA purposes is substantially greater than the 
degree of hearing loss establishing the outer limits of 
normal hearing under the Hensley definition.  The United 
States Court of Veterans Appeals (redesignated on March 1, 
1999, as the United States Court of Appeals for Veterans 
Claims (hereinafter Court)) has held that "[w]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  

It is undisputed that the veteran currently has a bilateral 
hearing loss which meets the criteria set forth in 38 C.F.R. 
§ 3.385.  Hence, the first prong of Caluza, supra, is met.  
The veteran claims that his hearing loss is a result of noise 
exposure during periodic qualifying on the firing range 
during service.  However, there is no competent medical 
evidence of record to substantiate this assertion, even if it 
is conceded that the veteran was exposed to acoustic trauma 
in connection with routine weapons qualification.  There is, 
to the contrary, evidence that the veteran was exposed to 
postservice noise in his work with a railroad, and that he 
was placed in a hearing conservation program by his employer.  

A well-grounded claim for service connection requires 
evidence of a nexus between the current disability and 
service.  The only evidence of record that purports to 
establish a linkage between current hearing loss and service 
consists of the veteran's own contentions.  Lay statements 
are not competent evidence to establish a well-grounded 
claim.  See Grottveit, Id.  As a layperson, the veteran does 
not have the expertise to opine regarding medical etiology.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Likewise, the record 
does not contain competent evidence of continuity of 
symptomatology since service.  Savage v. Gobber, 10 Vet. App. 
488, 495-97 (1997).  While the nexus requirement may be 
satisfied by a medical opinion, the only opinion of record on 
the nexus question is that of the VA physician who examined 
the veteran in August 1998 and that opinion is adverse to the 
claim.  

In the absence of competent evidence relating the veteran's 
bilateral hearing loss to service or acoustic trauma therein, 
the claim is not well grounded and must be denied.  Edenfield 
v. Brown, 8 Vet.App. 384 (1995).  Although the RO did not 
specifically cite the absence of a well-grounded claim as the 
basis for the denial of service connection, this omission 
constitutes harmless error.  Meyer v. Brown, 9 Vet. App. 425 
(1996).  The RO's failure to adjudicate the question of well 
groundedness did not result in prejudice to the veteran; to 
the contrary, by adjudicating the claims as if they were well 
grounded, the veteran received a greater degree of 
consideration than would have been required for a well-
groundedness determination.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  

The fact that the Board previously remanded the claim for 
additional evidentiary development does not represent a 
concession that the claim is well-grounded.  In remanding the 
claim the Board was merely fulfilling its obligation under 
Robinette v. Brown, 8 Vet. App. 69 (1995) to assist the 
veteran in completing his application.  See 38 U.S.C.A. 
§ 5103(a) (1991 & Supp. 1998).  


ORDER

Service connection for bilateral hearing loss is denied.


		
	R. L. SHAW 
	Acting Member, Board of Veterans' Appeals


 

